Electronically Filed
                                                               Supreme Court
                                                               29619
                                                               01-NOV-2010
                                                               11:55 AM
                                 NO. 29619

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        JAMES D. RATHBUN, Petitioner/Petitioner-Appellant,

                                     vs.

     ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (JR. NO. 1DAA-08-0013; Original Case No. 08-04532)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Duffy, J., for the court1)

           Petitioner/Petitioner-Appellant James D. Rathbun’s
application for writ of certiorari, filed on September 20, 2010,
is hereby rejected.
           DATED:    Honolulu, Hawai#i, November 1, 2010.

                                   FOR THE COURT:

                                   /s/     James E. Duffy, Jr.

                                   Associate Justice

Timothy I. MacMaster
for petitioner/petitioner-
appellant on the application

Girard D. Lau,
Deputy Attorney General,
for respondent/respondent-
appellee on the response

      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge Nishimura, assigned by reason of vacancy.